Exhibit 10.36


MEDTOX SCIENTIFIC, INC.
OUTSIDE DIRECTOR COMPENSATION


 
Each non-employee Board member receives annual compensation in an amount
determined by the Compensation Committee from time-to-time to be appropriate.
Such compensation is currently established as set forth below:
 

 
•
The annual base compensation to be paid to non-employee Board members is
$21,000.

 

 
•
$4,000 is added to the annual base compensation for service as Chairperson of
the Corporate Governance and Nominating Committee.

 

 
•
$6,000 is added to the annual base compensation for service as Chairperson of
the Compensation Committee or as Chairperson of the Audit Committee.

 

 
•
Non-employee Board members also receive an annual long-term incentive
contribution amount under the Company’s Long-Term Incentive Plan of $21,000.

 

 
•
Non-employee Board members who serve as Chairperson of the Corporate Governance
and Nominating Committee receive an additional annual long-term incentive
contribution amount under the LTIP of $4,000.

 

 
•
The non-employee Board members who serve as Chairperson of the Compensation
Committee or as Chairperson of the Audit Committee receive an additional annual
long-term incentive contribution amount under the LTIP of $6,000.

 
In addition to the compensation described above, Board members are entitled to
reimbursement for travel-related expenses incurred in attending meetings of the
Board and its committees.